                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


JEFFREY LICHTENSTEIN, et al.

               Plaintiffs,
                                                  NO. 3:20-cv-00736
v.                                                JUDGE RICHARDSON

TRE HARGETT, et al.

               Defendants.


                 [PROPOSED] ORDER GRANTING PLAINTIFFS’
     MOTION FOR LEAVE TO EXCEED PAGE LIMIT FOR REPLY MEMORANDUM

       Upon consideration of Plaintiffs’ Motion for Leave to Exceed Page Limit for Reply

Memorandum, being advised of the premises for seeking such Motion, it is hereby ORDERED

that the Motion is GRANTED. The Clerk is directed to deem the proposed Reply Memorandum

attached to the Motion as Exhibit A as filed as of the date of this Order.

It is SO ORDERED.



                                                      _____________________________
                                                      ELI J. RICHARDSON
                                                      United States District Judge




     Case 3:20-cv-00736 Document 35-2 Filed 09/11/20 Page 1 of 1 PageID #: 372
